542 U.S. 963
UNITED STATESv.BOOKER.
No. 04-104.
Supreme Court of United States.
September 27, 2004.

1
C. A. 7th Cir.; and [Certiorari granted, ante, p. 956.] Motion of the Acting Solicitor General to dispense with printing the joint appendix granted. Motion of respondents for divided argument granted. Each counsel must be prepared to discuss both questions presented. Motion of Ad Hoc Group of Former Judges for leave to participate in oral argument as amici curiae and for divided argument denied.